DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 18 – 26, 28 and 31 – 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (U.S. Patent Application Publication No. 2006/0199030 A1) as evidenced by Tucker et al (U.S. Patent Application Publication No. 2012/0128896 A1).
With regard to Claim 18, Liang et al disclose a film comprising at least one heat sealable layer comprising an innermost or outermost layer (paragraph 0217) comprising one or more ethylene – olefin  block copolymers (multiblock interpolymers; paragraph 0217); innermost and outermost layers, therefore two outer layers which are a first and second outer layer comprising a sealant layer, are therefore disclosed; the block copolymer may be a copolymer of ethylene and octene (paragraph 0046) having a Mw/Mn of 1.7 to 3.5 (paragraph 0031) and a density of 0.867 to 0.910 g/cm3 (paragraph 0069) and a melt index of 1 g/10 min (paragraph 0068) and a melt temperature of 110 – 130 degrees Celsius (paragraph 0032); soft segments are comprised in the amount of 40 – 60 weight percent; hard segments are therefore also in the amount of 40 – 60 weight percent; the hard segments have a comonomer content of less than 2 weight percent (paragraph 0025) and the soft segments have a comonomer content of greater than 15 weight percent (paragraph 0025); the first or second outer layer also comprises blended polypropylene (paragraph 0201) in the amount of 80 weight percent, because the block copolymer is present in 
With regard to Claims 19 – 20 and 22, the comonomer has more than 3 carbon atoms (paragraph 0022 of Liang et al). Although the disclosed range of number of carbon atoms is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

With regard to Claim 23, because at least one layer is disclosed, an inner film layer is disclosed between the first and second outer layers; the layers also comprise ionomer (paragraph 0200) in the amount of 50 weight percent, because the block copolymer is present in the amount of 50 weight percent (paragraph 0201). A density of 0.867 to 0.925 g/cm3 is also disclosed (paragraph 0069) and a blend of block copolymers is disclosed, having long chain branching (paragraph 0028). It would have been obvious for one of ordinary skill in the art to provide for a portion of the block copolymer blend having a density in the range of 0.868 - 0.910 g/cm3 and a second portion having a density in the range of 0.912 – 935 g/cm3, since both ranges are within the range of 0.867 to 0.925 g/cm3.
With regard to Claims 24 – 25, a layer, therefore an internal layer, comprising ethylene vinyl alcohol is disclosed (paragraph 0220).
With regard to Claim 26, a percentage of free shrink of greater than 3% is disclosed (paragraph 0215), therefore at 85 degrees Celsius. Although the disclosed range of free shrink is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 28, a flexible container constructed by heat sealing to the film is therefore disclosed.
With regard to Claims 31 – 33, a seal temperature of 105 degrees Celsius is disclosed by Liang et al in an example (Table A). It would have been obvious for one of ordinary skill in the art to provide for a seal temperature of 105 degrees Celsius, therefore a seal initiation .

3. 	Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liang et al (U.S. Patent Application Publication No. 2006/0199030 A1) as evidenced by Tucker et al (U.S. Patent Application Publication No. 2012/0128896 A1) in view of Best et al (U.S. Patent Application Publication No. 2007/0260016 A1).
Liang et al disclose a film as discussed above. Because the film comprises at least one layer of block copolymer, six layers are disclosed, including the barrier layer. An inner layer comprising the interpolymer and two tie layers are therefore disclosed. The interpolymer of the inner layer is combined with other polymers, including linear low density polyethylene and ethylene vinyl acetate (paragraph 0200), therefore an ethylene – unsaturated ester polymer. Liang et al fail to disclose from 10 to 60% by weight of an ethylene – unsaturated ester polymer, from 5 to 50% by weight of an ethylene – olefin copolymer having a density of 0.868 to 0.910 g/cm3 and from 30 to 65% by weight of an ethylene – olefin copolymer having a density of 0.912 to 0.925 g/cm3.
Best et al teach the blending of linear low density polyethylene that is an ethylene – olefin copolymer (paragraph 0019) having a density of 0.915 to 0.927 g/cm3 (paragraph 0025) with ethylene vinyl acetate (paragraph 0082) in the amount of 10 to 50% by weight (paragraph 0083) and the blending of the linear low density polyethylene with very low density polyethylene (paragraph 0079) that is an ethylene – olefin copolymer (subset of linear low density polyethylene; paragraph 0054) having a density of 0.890 to 0.900 g/cm3 (paragraph 
It therefore would have been obvious for one of ordinary skill in the art to provide for blending of an ethylene – olefin copolymer having a density of 0.915 to 0.940 g/cm3 with ethylene vinyl acetate in the amount of 10 to 50% by weight and an ethylene – olefin having a density of 0.890 to 0.900 g/cm3 in the amount of 40% by weight in order to obtain a film for use as a medical film as taught by Best et al. Although the disclosed ranges of density and amount are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated March 15, 2021, that in paragraph 0217 of Liang et al it is disclosed that the sealant layer is the innermost layer, or the outermost layer, but not both layers.
However, as stated in the previous Action, because the phrase ‘at least one’ is used,  alternatively the innermost and outermost layers are both sealant layers.
Applicant also argues, on page 8, that innermost and outermost layers that are both sealant layers would mean that the innermost and outermost layers would have the same composition.

Applicant also argues, on page 9, that there is no indication that packaging includes printing ink onto a film.
However, the previous Action states only that it would be obvious for one of ordinary skill in the art to provide for printing of ink onto a film used for packaging.
Applicant also arguers, on page 10, that because superior hot tack properties are disclosed by Liang et al, it would not have been obvious for one of ordinary skill in the art to provide for ink abrasion resistance.
However, as stated in the previous Action, Liang et al overlaps the claimed invention, in terms of the disclosed ranges of Mw/Mn, density, amounts of hard segment and soft segment and amounts of comonomer, and there is no evidence that the claimed ink abrasion resistance constitutes an unexpected result.


5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782